Mikoll, J. Appeal from a judgment of the County Court of Schenectady County (Scarano, Jr., J.), rendered February 16, 1995, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant was charged in a felony complaint with burglary in the second degree for allegedly stealing certain items from the YMCA located at 13 State Street in the City of Schenectady, Schenectady County. Following plea negotiations, the terms of a plea agreement were introduced in County Court whereby defendant would waive indictment and plead guilty to a superior court information charging him with burglary in the third degree, in exchange for a prison term of 31/2 to 7 years as a second felony offender. During his plea allocution, defendant admitted knowingly entering or remaining unlawfully in the YMCA with the intent to commit a crime and made no protestations of innocence. Defendant made a belated claim of innocence at his sentencing but did not move to withdraw his guilty plea. Defendant now appeals.
We affirm. On appeal defendant principally raises arguments related to the sufficiency of his plea allocution. However, by failing to move to withdraw his plea or to vacate the judgment of conviction, defendant has failed to preserve his challenge to the plea allocution (see, People v Sosa, 226 AD2d 931). In any event, our review of the record indicates that defendant’s plea was knowing, voluntary and properly entered (see, People v Rouse, 227 AD2d 1009, 1010). We have examined defendant’s remaining arguments, including his claim that he was denied the effective assistance of counsel, and find them to be similarly unpersuasive.
Cardona, P. J., Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.